Case: 10-30724       Document: 00511505364          Page: 1    Date Filed: 06/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 10, 2011
                                     No. 10-30724
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JIMMY NIXON,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:96-CR-105-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Jimmy Nixon, federal prisoner # 12863-116, moves to proceed in forma
pauperis (“IFP”) in this appeal of the denial of his motion for a sentencing reduc-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30724    Document: 00511505364      Page: 2   Date Filed: 06/10/2011

                                   No. 10-30724

tion under 18 U.S.C. § 3582(c)(2), which authorizes a reduction “in the case of a
defendant who has been sentenced to a term of imprisonment based on a sen-
tencing range that has subsequently been lowered by the Sentencing Commis-
sion.” § 3582(c)(2); Dillon v. United States, 130 S. Ct. 2683, 2691 (2010). Nixon
has not shown, in the district court or on appeal, that he is eligible for a
§ 3582(c)(2) reduction based on an amendment to the Sentencing Guidelines be-
cause of his assertion that his military service was not taken into account at sen-
tencing.
      Nixon has not shown that the denial of his motion presents a nonfrivolous
issue for appeal. Accordingly, his motion to proceed IFP is denied, and the ap-
peal is dismissed. 5 TH C IR. R. 42.2.




                                         2